Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 6, line 1 through page 8, line 3, filed 4 October 2021, with respect to the rejection(s) of claims 1, 4-9 and 12-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection of claims 1, 4-9 and 12-21 under 35 U.S.C. 103 as being unpatentable over KR20110062360 (hereafter KR ‘360) in view of KR20110064807 (hereafter KR ‘807) has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied reference(s).

(New) DETAILED ACTION
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1, 4-9, 12-16 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 9: 	The Applicant has not pointed out where amended claim is supported, nor does there appear to be a written description of the claim limitations …a third metallic wire comprising a second hydrophilic surface…the first, second and third metallic wires each extend in a first direction, the second metallic wire interwined with both the first metallic wire and the third metallic wire to alternately cross over the first metallic wire and the third metallic wire multiple times along the first direction…first pores…the second metallic wire and the third metallic wire define a plurality of second pores, and the plurality of first pores and the plurality of second pores are arranged alternat3ely along the firs direction”, in the application as filed.
Claims 4 and 12:	The Applicant has not pointed out where amended claim is supported, nor does there appear to be a written description of the claim limitation “…the second metallic wire and the third metallic wire cross over each other by the uniform interval”, in the application as filed.
Claims 5 and 13:	The Applicant has not pointed out where amended claim is supported, nor does there appear to be a written description of the claim limitation “…the second metallic wire and the third metallic wire cross over each other by the non-uniform interval”, in the application as filed.
Claims 6 and 14:	The Applicant has not pointed out where amended claim is supported, nor does there appear to be a written description of the claim limitation “…the third metallic wire…”, in the application as filed.
Claims 8 and 16:	The Applicant has not pointed out where amended claim is supported, nor does there appear to be a written description of the claim limitation “…third metallic wire…”, in the application as filed.
Claims 22 and 23:	The Applicant has not pointed out where new claims are supported, nor does there appear to be a written description of the claim limitation “wherein the second metallic wire comprises a plurality of portions not crossed over by the first and third metallic wires, and the plurality of portions are aligned along and are spaced apart from each other in the first direction, in the application as filed.
Claims 7 and 20 are rejected because of their dependency upon claim 1.
Claims 15 and 21 are rejected because of their dependency upon claim 9.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in 

7.	Claims 1, 4-9, 12-16 and 20-23 rejected under 35 U.S.C. 103 as being unpatentable over KR20110062360 (hereafter KR ‘360) in view of KR20110064807 (hereafter KR ‘807).
Claim 1:	KR ‘360 in Figures 1 and 2 discloses a metallic wire separator (40) (KR ‘360 discloses that a layer of mesh 40 woven from a metal wire is inserted to separate the separation plate 20/mesh 40/gas diffusion layer 15/ fuel electrode) comprising:
a first metallic wire (44 or 46); and a second metallic wire (44 or 46) (KR ‘360 discloses that mesh 40 is made of a thin metal wire in which vertical lines 44 and horizontal lines vertically cross each other vertically to form an opening); and the first metallic wire and the second metallic wire define a plurality of pores (KR ‘360 discloses that the lines 44 and lines 46 vertically cross each other vertically to frim an opening, which has been construed as a pore). See also entire document.

KR ‘807 in Figures 1 and 3 a water collection apparatus configured as a metal mesh-like sheet comprising first metallic wire comprising a hydrophilic surface (12) that is intertwined with the second metallic wire comprising a hydrophobic surface (11) to cross over the second metallic wire (11) multiple times along a first direction, and the first metallic wire and the second metallic wire define a plurality of pores. See also entire document.
Although KR ‘807 discloses that the second wire is characterized as a polymer strand, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the second wire as a metallic wire coated or surface-modified with a hydrophobic polymer so long as the hydrophobic surface serves as a flow path for the collected water.
One having ordinary skill in the art would have been motivated to make the modification to provide a wire strand with a hydrophobic surface that would have served as s flow path for collected water, thus effective collecting moisture in the atmosphere.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the separator of KR ‘360 
One having ordinary skill in the art would have been motivated to make the modification to provide a separator that would have effectively collected moisture present in a gas phase including the atmosphere (abs).
	The KR ‘360 combination does not disclose a third metallic wire. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metallic separator of the KR ‘360 combination with a third metallic wire as it has been held the mere duplication of parts has not patentable significance unless a new and unexpected result is produce.
	In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
	One having ordinary skill in the art would have been motivated to make the modification such that the metallic separator comprises a third metallic wire comprising a second hydrophilic surface…the first, second and third metallic wires each extend in a first direction, the second metallic wire interwined with both the first metallic wire and the third metallic wire to alternately cross over the first metallic wire and the third metallic wire multiple times along the first direction…first pores…the second metallic wire and the third metallic wire define a plurality of second pores, and the plurality of first pores and the plurality of second pores are arranged alternat3ely along the firs direction 
One having ordinary skill in the art would have been motivated to make the modification to provide a separator that would have effectively collected moisture present in a gas phase including the atmosphere (abs).
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein KR ‘807 combination further discloses that the first metallic wire and the second metallic wire cross over each other by a uniform interval but does not disclose a third metallic wire.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metallic separator of the KR ‘360 combination with a third metallic wire as it has been held the mere duplication of parts has not patentable significance unless a new and unexpected result is produce.
	In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material 
One having ordinary skill in the art would have been motivated to make the modification such that the second metallic wire and the third metallic wire cross over each other by uniform intervals.
One having ordinary skill in the art would have been motivated to make the modification to provide a separator that would have effectively collected moisture present in a gas phase including the atmosphere (abs).
Claim 5:	The KR ‘360 combination does not disclose that the first metallic wire and the second metallic wire that cross over each other by non-uniform intervals. 
that cross over each other by non-uniform intervals as it has been held that this configuration would have been a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed wires was significant.).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of 
One having ordinary skill in the art would have been motivated to make the modification to provide a separator that would have effectively collected moisture present in a gas phase including the atmosphere (abs).
Further, the KR ‘360 combination does not disclose a third metallic wire.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metallic separator of the KR ‘360 combination with a third metallic wire as it has been held the mere duplication of parts has not patentable significance unless a new and unexpected result is produce.
	In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

One having ordinary skill in the art would have been motivated to make the modification to provide a separator that would have effectively collected moisture present in a gas phase including the atmosphere (abs).
Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein the KR ‘360 combination discloses that the first metallic wire and the second metallic wire have the same diameter (see KR ‘360 discloses the wire diameter of the vertical and horizontal line of the mesh is 0.3mm or less; and, KR ‘870 discloses 0.1 mm to 5 mm) but does not disclose a third metallic wire.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metallic separator of the KR ‘360 combination with a third metallic wire as it has been held the mere duplication of parts has not patentable significance unless a new and unexpected result is produce.
	In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a 
One having ordinary skill in the art would have been motivated to make the modification such that the first metallic wire, the second metallic wire and the third metallic wire have the same diameter.
One having ordinary skill in the art would have been motivated to make the modification to provide a separator that would have effectively collected moisture present in a gas phase including the atmosphere (abs).
	Claim 7:	The KR ‘360 combination does not disclose that the first metallic wire and the second metallic wire have different diameters.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wires of the KR ‘360 combination such that the first metallic wire and the second metallic wire have different diameters, as it has been held that this configuration would have been a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed wires was significant.).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of 
One having ordinary skill in the art would have been motivated to make the modification to provide a separator that would have effectively collected moisture present in a gas phase including the atmosphere (abs).
Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein the KR ‘360 combination discloses that each of the first metallic wires has a diameter in the range of 50 to 500 µm (KR ‘360 discloses wire diameters 0.3mm or less (300 µm or less); and, KR ‘870 discloses 0.1 mm to 5 mm (100 µm to 5000 µm), but does not disclose a third metallic wire.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metallic separator of the KR ‘360 combination with a third metallic wire as it has been held the mere duplication of parts has not patentable significance unless a new and unexpected result is produce.
	In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a 
One having ordinary skill in the art would have been motivated to make the modification such that the first metallic wire, the second metallic wire and the third metallic wire have a diameter in a range of 0.1 mm to 5 mm (100 µm to 5000 µm).
One having ordinary skill in the art would have been motivated to make the modification to provide a separator that would have effectively collected moisture present in a gas phase including the atmosphere (abs).
Claim 9:	KR ‘360 discloses a fuel cell stack (Figure 9 and page 2, lines 5-9) comprising:
A membrane electrode assembly (MEA);
A gas diffusion layer GDL 16) on one side of the membrane electrode assembly; and
A metallic wire separator (40) (KR ‘360 discloses that a layer of mesh 40 woven from a metal wire is inserted to separate the separation plate 20/mesh 40/gas diffusion layer 15/ fuel electrode),
wherein the metallic wire separator comprises:
a first metallic wire (44 or 46); and a second metallic wire (44 or 46) (KR ‘360 discloses that mesh 40 is made of a thin metal wire in which vertical lines 44 and See also entire document.
KR ‘360 does not disclose that the first metallic wire comprising a hydrophilic surface is intertwined with the second metallic wire comprising a hydrophobic surface to cross over the second metallic wire multiple times along a first direction, and the first metallic wire and the second metallic wire define a plurality of pores.
KR ‘807 in Figures 1 and 3 a water collection apparatus configured as a metal mesh-like sheet comprising first metallic wire comprising a hydrophilic surface (12) that is intertwined with the second metallic wire comprising a hydrophobic surface (11) to cross over the second metallic wire (11) multiple times along a first direction, and the first metallic wire and the second metallic wire define a plurality of pores. See also entire document.
Although KR ‘807 discloses that the second wire is characterized as a polymer strand, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the second wire as a metallic wire coated or surface-modified with a hydrophobic polymer so long as the hydrophobic surface serves as a flow path for the collected water.
One having ordinary skill in the art would have been motivated to make the modification to provide a wire strand with a hydrophobic surface that would have 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the separator of KR ‘360 with the metal mesh-like sheet as both the separator of KR ‘360 and the metal mesh-like sheet of KR ‘807 are configured to produce water.
One having ordinary skill in the art would have been motivated to make the modification to provide a separator that would have effectively collected moisture present in a gas phase including the atmosphere (abs).
The KR ‘360 combination does not disclose a third metallic wire.
 However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metallic separator of the KR ‘360 combination with a third metallic wire as it has been held the mere duplication of parts has not patentable significance unless a new and unexpected result is produce.
	In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the 
	One having ordinary skill in the art would have been motivated to make the modification such that the metallic separator comprises a third metallic wire comprising a second hydrophilic surface…the first, second and third metallic wires each extend in a first direction, the second metallic wire interwined with both the first metallic wire and the third metallic wire to alternately cross over the first metallic wire and the third metallic wire multiple times along the first direction…first pores…the second metallic wire and the third metallic wire define a plurality of second pores, and the plurality of first pores and the plurality of second pores are arranged alternat3ely along the firs direction 
One having ordinary skill in the art would have been motivated to make the modification to provide a separator that would have effectively collected moisture present in a gas phase including the atmosphere (abs).
Claim 12:	The rejection of claim 9 is as set forth above in claim 1 wherein KR ‘807 combination further discloses that the first metallic wire and the second metallic wire cross over each other by a uniform interval but does not disclose a third metallic wire.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metallic 
	In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
One having ordinary skill in the art would have been motivated to make the modification such that the second metallic wire and the third metallic wire cross over each other by uniform intervals.
One having ordinary skill in the art would have been motivated to make the modification to provide a separator that would have effectively collected moisture present in a gas phase including the atmosphere (abs).
Claim 13:	The KR ‘360 combination does not disclose that the first metallic wire and the second metallic wire that cross over each other by non-uniform intervals. 

In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
One having ordinary skill in the art would have been motivated to make the modification to provide a separator that would have effectively collected moisture present in a gas phase including the atmosphere (abs).
Further, the KR ‘360 combination does not disclose a third metallic wire.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metallic separator of the KR ‘360 combination with a third metallic wire as it has been held the mere duplication of parts has not patentable significance unless a new and unexpected result is produce.
	In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal 
One having ordinary skill in the art would have been motivated to make the modification such that the second metallic wire and the third metallic wire cross over each other by non-uniform intervals.
One having ordinary skill in the art would have been motivated to make the modification to provide a separator that would have effectively collected moisture present in a gas phase including the atmosphere (abs).
Claim 14:	The rejection of claim 6 is as set forth above in claim 1 wherein the KR ‘360 combination discloses that the first metallic wire and the second metallic wire have the same diameter (see KR ‘360 discloses the wire diameter of the vertical and horizontal line of the mesh is 0.3mm or less; and, KR ‘870 discloses 0.1 mm to 5 mm) but does not disclose a third metallic wire.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metallic separator of the KR ‘360 combination with a third metallic wire as it has been held the 
	In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
One having ordinary skill in the art would have been motivated to make the modification such that the first metallic wire, the second metallic wire and the third metallic wire have the same diameter.
One having ordinary skill in the art would have been motivated to make the modification to provide a separator that would have effectively collected moisture present in a gas phase including the atmosphere (abs).
Claim 15:	The KR ‘360 combination does not disclose that the first metallic wire and the second metallic wire have different diameters.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wires of the KR 
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
One having ordinary skill in the art would have been motivated to make the modification to provide a separator that would have effectively collected moisture present in a gas phase including the atmosphere (abs).
Claim 16:	The rejection of claim 8 is as set forth above in claim 1 wherein the KR ‘360 combination discloses that each of the first metallic wires has a diameter in the range of 50 to 500 µm (KR ‘360 discloses wire diameters 0.3mm or less (300 µm or less); and, KR ‘870 discloses 0.1 mm to 5 mm (100 µm to 5000 µm), but does not disclose a third metallic wire.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metallic separator of the KR ‘360 combination with a third metallic wire as it has been held the 
	In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
One having ordinary skill in the art would have been motivated to make the modification such that the first metallic wire, the second metallic wire and the third metallic wire have a diameter in a range of 0.1 mm to 5 mm (100 µm to 5000 µm).
One having ordinary skill in the art would have been motivated to make the modification to provide a separator that would have effectively collected moisture present in a gas phase including the atmosphere (abs).
Claim 20:	The rejection of claim 20 is as set forth above in claim 1 wherein Figure 3 of the KR ‘360 further discloses that the metallic mesh separator (40) is in the form of a metallic mesh.
Claim 21:	The rejection of claim 21 is as set forth above in claim 9 wherein Figure 3 of the KR ‘360 further discloses that the metallic mesh separator (40) is in the form of a metallic mesh.
Claims 22 and 23:  The rejection of claims 22 and 23 are as set forth above in claims 1 and 6 wherein the KR ‘360 combination further discloses that the second metallic wire comprises a plurality of portions not crossed over by the first and third metallic wires, and the plurality of portions are aligned along and are spaced apart from each other in the first direction.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from 

Examiner Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729